Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 22 DEC 2020. 
The claims as filed on 22 DEC 2020 indicate claim 1 has been canceled, as such claims 2-21 are pending and examined. 
Examiner notes that although the claims as filed on 22 DEC 2020 indicate claim 1 has been previously canceled, Examiner does not find an original set of claims referencing claim 1.   
Information Disclosure Statement

Applicant’s Information disclosure statement as filed on 03/29/2021 has been received, and entered into the record.  However, given the excessive number of references cited, it is highly impractical for the Examiner to review the references thoroughly. By initializing each of the cited references on the accompanying 1449 form, the Examiner is merely acknowledging the submission of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an Applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
By Examiner’s count, Applicant has submitted at least 200 documents in the Information Disclosure Statements. It would be helpful to the Examiner if the applicant could point out specific sections of the lengthy references that are most relevant to the applicant’s invention. It would be further helpful to the Examiner if the Applicant could provide a concise explanation of the most relevant documents so that the Examiner may review them in greater detail. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5, 13, 19 recites the limitation “the second hashed...” .  There is insufficient antecedent basis for this limitation in the claim – no second hashed payment account has been previously claimed, and it is unclear if the intent is a [new] hash of a second payment account, or an alternative means of hashing a heretofore “new” payment account. Examiner finds clarification necessary in view of the means through which a hash is accomplished – i.e. one payment account could be “hashed” or masked in a plurality of ways. 

Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 2-21, the independent claims (claims 2, 11, 17) are directed, in part, to receiving offers accepted by customers, receiving transactions of user purchases, determining an offer is satisfied by matching transaction payment accounts, and transmitting to users that the offer has been satisfied. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Redeeming an accepted offer, including merchant transactions of a user, is categorically a business relation or marketing activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – Exemplary claim 2, 11 recites “an offer engine,” capable of executing the bulk of the limitations including facilitating interactions with a webpage advertisement within interfaces for display on a plurality of web browsers, and which may communicate with a “payment processor” to receive POS transaction information, and determine if the criterion for the offer is fulfilled/match payment methods.  Claim 17 recites similar elements and further includes the use of a “non-transitory computer readable medium storing instructions to perform” the method, and claim 63 further recites a system comprising additionally a “processor and a memory to store executable instructions to cause the processor to perform” the above limitations. The “offer engine,” as well as the “payment processor,” “non-transitory computer readable medium” and “processor and memory” are recited at a high-level of generality (i.e., adding insignificant extra-solution activity to the judicial exception such as sending and receiving data, see MPEP 2106.05g, or generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05h) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the elements of a webpage advertisement within interfaces for display on web browsers are at best insignificant extra solution activity or a general link to the use of a computing network to the abstract idea identified above. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “offer engine,” as well as the “non-transitory computer readable medium” and “processor and memory,” and wherein the offer engine executes the remaining limitations, and which may communicate with a “payment processor” to receive POS transaction information, and determine if the criterion for the offer is fulfilled. When considered individually, the “offer engine coupled to the internet,” as well as the “non-transitory computer readable medium” and “processor and memory,” and wherein the offer engine manages interactions with a “webpage advertisement” within “interfaces for display” on a plurality of “web browsers,” and which may communicate with a “payment processor” to receive offline transaction information claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in figure 1 and related text, including [031] which describes an offer engine in communication with databases, and further capable of managing an interface over the internet – i.e. it is apparent that this is at best the use of the internet to execute the claimed limitations rather than any improvement. Offer engine is described in functional capability only – i.e. OE 108 may be any combination of elements capable of executing these types of communication and interfaces. Paragraph [025] specifically states that “offer engine 108, payment processor 110, and POS system 104 include conventional components of a computing device, e.g. a processor, system memory, a hard disk drive, input devices…and output devices….” At [024] “merchant 102, offer engine 108, payment processor 110, and financial institutions communicate with one another via network 108, such as the internet.” When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept in a manner disclosed in the application and understood to represent only what is well understood, routine and conventional in the realm of computing is not enough to confer statutory subject matter eligibility.
Dependent claims 6-10, 15, 16, 20, 21 are not directed any additional abstract ideas, and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as criterion for the transaction itself in the form of purchasing requirements. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Dependent claims 3-5, 12-14, 17-20 are not directed to any additional abstract ideas, but do recite the use of a queried database and a hashed value. These elements are insufficient to recite a practical application as they are claimed as simply being “applied to” the abstract idea rather than constituting a practical application. Further, there is no improvement therein nor meaningful limitaitons, and as such the claims are not found to recite significantly more. These claims are found to recite an abstract idea without significantly more in and of their own right, and further in view of their dependency on the independent claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8, 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 20120203604 A1, hereinafter Baker) Schmeyer et al (US 20110225033 A1, hereinafter Schmeyer).

In reference to claim 2, 11,  17
Baker teaches: In a system comprising a set of point of sale (POS) systems associated with a set of merchants, and a payment processor communicatively coupled to the set of POS systems via a network (at least 026, 036), an offer engine to determine satisfaction of a set of offers associated with the set of merchants based on a set of transactions completed, using the set of POS systems, between a set of customers and the set of merchants in response to each customer of the set of customers receiving and accepting one or more offers of the set of offers from one or more merchants of the set of merchants (at least [fig 2 and related text]: offers received at 202, user selects offer and makes purchase at 210, and at 212 offers are fulfilled), wherein each offer of the set of offers specifies at least one criterion for the set of customers to satisfy that online offer and complete the transactions with one or more merchants of the set of merchants that provide that online offer ( at least [033] discussion of criterion to be met), the offer engine comprising: 
a processor (at least [016, 021]); and 
a memory storing computer-readable instructions that when executed by the processor cause the offer engine to: 
receive the set of offers that have been accepted by the set of customers, each offer of the set of offers including first payment account information (at least [fig 2, 6 and related text] “A CM may select an offer class within an offer category based upon her interests. Each offer class may comprise a variety of offers; and a CM may select one or more offers based upon her interests (step 210)”); 
receive, from the payment processor, the set of transactions associated with purchases made by the set of customers at the set of POS systems of the set of merchants, each transaction of the set of transactions including [matched] payment account information (at least [031-033] “The systems may also match rewards (e.g., rewards associated with offers accepted by a CM) to CM transactions (or records of charge (ROCs))... Thus, in an embodiment, a CM may register to receive a coupon-less offer. Offer registration system 106 and/or rewards system 108 may monitor transactions associated with a transaction account held by the CM and, if a transaction matches one or more of the criteria specified by the registered merchant for the coupon-less offer, the CM may receive a reward.”); 
for each offer of the set of offers: 
determine that one or more criterion for that offer is satisfied by one or more transactions of the set of transactions to identify one or more satisfying transactions (at least [031-033]; “The systems may also match rewards (e.g., rewards associated with offers accepted by a CM) to CM transactions (or records of charge (ROCs))... Thus, in an embodiment, a CM may register to receive a coupon-less offer. Offer registration system 106 and/or rewards system 108 may monitor transactions associated with a transaction account held by the CM and, if a transaction matches one or more of the criteria specified by the registered merchant for the coupon-less offer, the CM may receive a reward.”)
determine that that offer is satisfied for at least one satisfying transaction of the one or more satisfying transactions when the payment account information of at least one satisfying transaction matches first payment account information for that offer (at least [031-033, see also fig 4-6 and related text] a user’s registered card is used to make the purchase, when the registered card is used to make the criteria based the offer is satisfied);
transmit, via the network, to a merchant device of a merchant associated with that offer, an indication that that offer has been satisfied by a customer of the set of customers associated with the at least one satisfying transaction (at least [052] “…offer registration system 106 and/or rewards system 108 may fulfill the offer for the CM (step 210). In an embodiment, offer registration system 106 and/or rewards system 108 may provide a transaction account processor's AP (accounts payable) system with information on merchant debits and credits for processing. Offer registration system 106 and/or rewards system 108 may further provide a transaction account processor's AR (accounts receivable) system with information on card member debits and credits for processing. A merchant's account is debited for a CM's rebated credit, may be further debited a service fee, and is credited a CM's discount reversal amount in the case of an eligible return. A CM's account (or monthly statement) may show a credited amount in accordance with any rebate credit and a debited amount, in accordance with any discount reversal arising from an eligible return.”). 
While Baker as cited teaches all the limitations above, as well as requiring a match between an enrolled payment method and the method used to purchase, in the interest of compact prosecution Examiner notes that  used it does not specifically disclose a second payment nor a match between a second payment. Schmeyer however does teach: 
First payment information (at least [019-024] “The system may receive one or more daily files, which are comprised of credit card transaction information such as credit card numbers, transaction information and merchant identification numbers.” See also [017, 21 023] for payment card registration)
Second payment information (at least [019-024] “The daily file may include one or more types of personal information, such as a credit card number, a name or an address, and that the one-way hash function may be applied to each of these types of personal information separately or as a whole. Therefore, if the daily file provides the credit card transaction information in a database format, one or more columns in the daily file may be populated by transaction fingerprints. For example, the one-way hash could be applied to all or part of a credit card number.”)
Determining that that offer is satisfied when the second payment account information of at least one satisfying transaction matches first payment account information for that offer (at least [fig 1 and related text, including 019-024] “… the one-way hash function may be applied to the personal information included within the daily file to produce unique transaction fingerprints…daily file may include one or more types of personal information, such as a credit card number…and that the one-way hash function may be applied to each of these types of personal information separately or as a whole. Therefore, if the daily file provides the credit card transaction information in a database format, one or more columns in the daily file may be populated by transaction fingerprints. For example, the one-way hash could be applied to all or part of a credit card number. The same one-way hash function should also be applied to the identical personal information for member consumers that is stored by the system computer, which should have been entered into the system computer when the member consumer registered with the system and which is representative of personal information for member consumers only. Then, the system computer will compare the transaction fingerprints included in the daily file to the member fingerprints stored in the system computer. Any credit card transaction information associated with transaction fingerprints that do not match one of the member fingerprints stored in the system computer will be filtered out and discarded in accordance with the system requirements. Therefore, by applying the one-way hash function to personal information, the system is able to filter out non-member transaction information, without actually receiving personal information for the respective non-member consumer…the system may apply the one-way hash function when the member consumer registers for the system and only use the unique member fingerprint throughout the filtering and qualification process. Once the system computer determines that it is dealing with member consumer credit card transaction information, the system will analyze the credit card transaction information to determine if the member consumer fulfilled the requirements of the incentive program for the member business; this is also referred to the qualification process. If the member consumer fulfills the requirements of the incentive program, the consumer is rewarded in accordance with the benefits of the incentive program.”  See also [0124-0126] for example of a user’s transaction matching at a restaurant). Schmeyer and Baker are analogous as both disclose a means of matching a user’s transactions in order to assign or qualify a user for a reward. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a match between payment information as taught by Schmeyer, as the reference teaches that this provides an efficient way to track and use member transactions without revealing or requiring any personal information (see 008). Schmeyer teaches that the use of a hashed credit card allows repetitive security measures to take place, and to provide unique transaction footprints (see 0020, 021). Schmeyer specifically teaches this is particularly useful when comparing an online identifier, such as acceptance of an offer, with a transaction in a brick and mortar business, without compromising security (see 0021), in that transactions that do not match are filtered out and therefore a reward or other benefit is not applied to the user’s account. However, if the user’s transactions are not filtered, the user receives immediate benefits (see 00124-0125).

In reference to claim 3, 14, 20:
Baker further teaches: wherein the computer-readable instructions further include instructions that cause the offer engine to query a database for any outstanding offers, the database storing the set of offers as an outstanding set of offers, and wherein the offer engine receives the set of offers in response to the querying (at least figs 2, 4 and related text] when account holder enters location data at 206a/b, available offers are returned at 208a, 208b, at 402 available offers are requested and retrieved). (Examiner’s note: per Applicant’s specification at 047, “outstanding” offers are those that are available to a user). 




In reference to claim 4, 12, 18:
Baker/Schmeyer teaches all the limitations above. Schmeyer further teaches: wherein the computer-readable instructions further include instructions to: transmit, to the payment processor, a request for transactions at the set of merchants, the request including:
a merchant identifier for each merchant of the set of merchants, wherein the merchant identifier was previously issued to the merchant by the payment processor and communicated to the offer engine by the merchant (at least [017, 018] merchant identification numbers, see also fig 1 and related text); and
hashed first payment account information based on the first payment account information from the set of offers that have been accepted by the set of customers, wherein the offer engine receives the set of transactions in response to the transmitting the request for transactions, and wherein the set of transactions include transactions where the second payment account information matches the hashed first payment account information (at least [017-024, 0124-0126] a customer enrolls a credit card, a hashed value is created of that account number in order to verify the user is able to receive the promotion, see limitations cited to Schmeyer in claim 2 above). It would have been obvious to one of ordinary skill in the art at the time of the invention to include hashed transaction codes as taught by Schmeyer teaches that this provides an efficient way to track and use member transactions without revealing or requiring any personal information (see 008). Schmeyer teaches that the use of a hashed credit card allows repetitive security measures to take place, and to provide unique transaction footprints (see 0020, 021). Schmeyer specifically teaches this is particularly useful when comparing an online identifier, such as acceptance of an offer, with a transaction in a brick and mortar business, without compromising security (see 0021), in that transactions that do not match are filtered out and therefore a reward or other benefit is not applied to the user’s account. However, if the user’s transactions are not filtered, the user receives immediate benefits (see 00124-0125).



In reference to claim 5, 13, 19:
Baker/Schmeyer teaches all the limitations above. Schmeyer further teaches: wherein the computer-readable instructions that cause the offer engine to determine that that offer is satisfied further for the at least one satisfying transaction includes instructions to determine that the offer is satisficed when the hashed second payment account information of the last least one satisfying transaction matches the hashed first payment account information for that offer (at least [017-024, 0124-0126] satisfying transactions are matched using one or more hashed values of a user’s credit cards and/or personal information). It would have been obvious to one of ordinary skill in the art at the time of the invention to include hashed transaction codes as taught by Schmeyer teaches that this provides an efficient way to track and use member transactions without revealing or requiring any personal information (see 008). Schmeyer teaches that the use of a hashed credit card allows repetitive security measures to take place, and to provide unique transaction footprints (see 0020, 021). Schmeyer specifically teaches this is particularly useful when comparing an online identifier, such as acceptance of an offer, with a transaction in a brick and mortar business, without compromising security (see 0021), in that transactions that do not match are filtered out and therefore a reward or other benefit is not applied to the user’s account. However, if the user’s transactions are not filtered, the user receives immediate benefits (see 00124-0125).

In reference to claim 6:
Baker further teaches: wherein the one or more criterion include a specification of a time period, and wherein the computer-readable instructions that cause the offer engine to determine that that offer is satisfied further include instructions to determine that timestamp information associated with one or more satisfying transactions satisfies the specification of the time period (at least [fig 6 and related text] offer 616 is valid only for a purchase between a set period, see also [004] for background disclosure that a given window for a qualifying transaction is old and well known in the art).

In reference to claim 7:
Baker further teaches wherein the one or more criterion include a specification of a minimum amount of a product (at least [033, 046, fig 5, 6, and related text] “…merchant may specify that a CM should receive a reward based upon a spend level. A spend level may be determined based upon a CM's spending at the merchant. Similarly, a spend level may be determined based upon a CM's spending upon an item or upon a class of items.”

In reference to claim 8
Baker further teaches: wherein the one or more criterion include a specification of a minimum spend for that transaction of the set of transactions (at least [033, 046, fig 5, 6, and related text] “…criterion associated with the coupon-less offer may stipulate that a CM is eligible to receive a 10% discount if she purchases at least one hundred dollars in items at Staples.RTM.. Thus, rewards system 108 may compare the CM's transactions to the rewards criteria set by Staples.RTM.. If the rewards system 108 determines that the CM's spend level meets with the registered merchant's rewards criteria, the rewards system 108 may credit the CM's transaction account.”). 

In reference to claim 10, 16:
Baker further teaches: wherein the computer-readable instructions further include instructions to: transmit, via the network, to a customer device of the customer of the set of customers that was determined to satisfy that offer, an indication that that offer has been satisfied by that customer (at least [052] CM’s account is credited, CM notified, see also 043 describing various references incorporated by reference).

In reference to claim 15, 21 
Baker further teaches: wherein the one or more criterion include one or more of: a specification of a time period within which that transaction of the set of transactions must be executed 
a specification of a minimum amount of a product; a specification of a minimum spend for that transaction of the set of transactions; or a specification of a minimum number of transactions within a time period (at least [033, 046, fig 5, 6, and related text] “…merchant may specify that a CM should receive a reward based upon a spend level. A spend level may be determined based upon a CM's spending at the merchant. Similarly, a spend level may be determined based upon a CM's spending upon an item or upon a class of items…“…criterion associated with the coupon-less offer may stipulate that a CM is eligible to receive a 10% discount if she purchases at least one hundred dollars in items at Staples.RTM.. Thus, rewards system 108 may compare the CM's transactions to the rewards criteria set by Staples.RTM.. If the rewards system 108 determines that the CM's spend level meets with the registered merchant's rewards criteria, the rewards system 108 may credit the CM's transaction account.”). 

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US in view of Schmeyer further in view of Amaro et al  (US 20120215610 A1, hereinafter Amaro).

In reference to claim 9:
Baker/Schmeyer discloses all the limitations above. Baker as cited discloses all the limitations above, and further at least contemplates the ideas of multiple transactions. However in the interest of compact prosecution, Examiner notes that while Baker discloses a plurality of spending levels, a specific embodiment of transaction number is not considered. Amaro however, does teach: wherein the one-or more criterion include a specification of a minimum number of transactions within a time period (at least [0260-0262] ]” In one embodiment, the offer (409) has a redemption requirement associated with multiple transactions. When one or more characteristics of the multiple transactions satisfy the redemption requirement, the offer (409) can be redeemed. For example, the redemption requirement may include a minimum aggregated purchase amount requirement. For example, the redemption requirement may include a threshold number of purchases from a particular merchant. For example, the redemption requirement may include a requirement to purchase a specific set of items (e.g., products and/or services).”). Amaro is analogous to both Baker and Schmeyer, as each reference discloses a means of efficiently allowing a user to redeem or benefit from an offer the user has previously identified or interacted with. One of ordinary skill in the art at the time of the invention would have been motivated to consider the additional criteria of multiple transactions as taught in Amaro, at least as Baker and Amaro each disclose that qualifying transactions or the contents therein is a well-known means of enticing a user into a purchase or offer. Further, one of ordinary skill in the art (or in the realm of routine coffee/burrito/ice cream/smooth/sandwich purchases) is aware that the concept of a number of purchases being required to receive a reward is old and well known in the art. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20080065490, to Novick, discloses a coupon/offer redemption system at a merchant POS. 
US 20080167017 to Wentker, discloses a means of a merchant managing and offering offers to a customer or group of customers, and a database of available offers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622